IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DILUZIO,                              : No. 29 EM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN WETZEL, SECRETARY OF THE                :
DEPARTMENT OF CORRECTIONS;                   :
BERNADETTE MASON, FACILITY                   :
MANAGER OF SCI MAHANOY; L.                   :
KRASNER, DISTRICT ATTORNEY OF                :
PHILADELPHIA, PHILA. COUNTY                  :
COMMON PLEAS JUDGEMENT OF                    :
SENTENCE AT: CP-51-CR-0008130-2015,          :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2020, the “Emergency Motion Seeking Release

from Respondent[’]s Custody” is DENIED.